Citation Nr: 0917121	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-29 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 23, 2005, 
for the grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which granted service connection for 
post-traumatic stress disorder (PTSD), effective from August 
23, 2005.  The Veteran timely filed a Notice of Disagreement 
(NOD) as to the effective date assigned for the grant of 
service connection for PTSD.  In June 2006, the RO provided a 
Statement of the Case (SOC), and thereafter, in July 2006, 
the Veteran timely filed a substantive appeal.            

The Veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.321, 4.16(a).    

A letter from the RO to the Veteran, dated in February 2009, 
shows that at that time, the RO had scheduled the Veteran for 
a videoconference hearing before the Board in April 2009.  
However, he failed to report for his scheduled April 2009 
hearing.  His request for a hearing is therefore considered 
withdrawn.


FINDING OF FACT

The earliest date VA received a claim for VA disability 
compensation for PTSD was August 23, 2005.  






CONCLUSION OF LAW

The criteria for an effective date prior to August 23, 2005, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The claim for an earlier effective date for a grant of 
service connection for PTSD is a downstream issue from that 
of service connection (for which a VCAA letter was duly sent 
to the Veteran in September 2005), and another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 
statutory scheme does not require another VCAA notice letter 
in a case such as this where the veteran was furnished proper 
VCAA notice with regard to the claim of service connection 
itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  In Goodwin v. Peake, 22 Vet. App. 128, the Court 
noted with specificity as to a claim for an earlier effective 
date that "where a claim has been substantiated after the 
enactment of the VCAA, [the veteran] bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."    

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice as to his claim for 
service connection was provided to the Veteran in September 
2005, prior to the RO's initial decision in December 2005.  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a May 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  However, 
the Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error and he has been represented throughout 
this appeal by an accredited service representative.  Under 
these circumstances, such error is harmless.  See Shinseki v. 
Sanders, 2009 WL 1045952 (U.S.) (U.S. 2009).  Moreover, there 
is no factual predicate for the assignment of an earlier 
effective date for entitlement to service connection for 
PTSD.  The earliest date VA received a claim for VA 
disability compensation for PTSD was August 23, 2005.  On 
that basis, and in the absence of any allegation of prejudice 
by or on behalf of the Veteran, the Board cannot conclude 
that any defect in the timing of the notice provided affected 
the essential fairness of the adjudication.    

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

With respect to the duty to assist, VA informed the Veteran 
of its duty to assist in obtaining records and supportive 
evidence.  No argument is noted to have been advanced by or 
on behalf of the Veteran that the record is incomplete or 
that further actions are necessary prior to the Board's 
review.  The issue here is entitlement to an effective date 
prior to August 23, 2005 for the grant of service connection 
for PTSD.  Under these circumstances, there is no duty to 
obtain any VA medical examination or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Based on the foregoing, 
the Board finds that the VA fulfilled its VCAA duties to 
notify and to assist the Veteran, and thus, no additional 
assistance or notification was required.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  Entitlement to an Effective Date Prior to August 23, 
2005 for the Grant of Service Connection for PTSD

38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  (Emphasis added.)  38 
C.F.R. § 3.400 similarly provides that "[e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of . . . compensation . . . will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

Any communication or action from a claimant indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a).  Such an informal claim must identify the 
benefits sought, and upon receipt of an informal claim, if 
the claimant has not filed a formal claim, VA must forward an 
application form to the veteran for execution. 38 C.F.R. § 
3.155(a).  If the application form is received within one 
year from date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.

In this case, the Veteran contends that he filed an informal 
claim for service connection for PTSD on April 15, 2005.  He 
maintains that given that he submitted a formal claim in 
August 2005, the effective date of the grant of service 
connection for PTSD should have been the date of his informal 
claim, April 15, 2005.  

A review of the evidence of record shows that on August 23, 
2005, the RO received the Veteran's Application for 
Compensation and/or Pension (VA Form 21-526) in which he 
filed a claim for service connection for PTSD.    

In September 2005, the Veteran underwent a VA PTSD 
examination.  Following the mental status evaluation, the 
examiner diagnosed him with PTSD.  

By a December 2005 rating action, the RO granted the 
Veteran's claim for service connection for PTSD.  At that 
time, the RO assigned a 50 percent disability rating under 
Diagnostic Code 9411, effective from August 23, 2005, the 
date of the Veteran's initial claim.   

On January 27, 2006, the Veteran filed an NOD, disagreeing 
with the effective date assigned for the grant of service 
connection for PTSD.  At that time, he stated that he had 
originally filed his claim for service connection for PTSD on 
April 15, 2005, and, as such, the effective date for the 
grant of service connection for PTSD should have been April 
15, 2005.  In support of his claim, he submitted a copy of a 
Statement in Support of Claim (VA Form 21-4138).  The 
statement was from the Veteran and it was dated April 15, 
2005.  In the statement, he indicated that he wished to file 
a claim for PTSD.  The Veteran also submitted an Appointment 
of Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  In the form, the Veteran appointed the 
Vietnam Veterans of America (VVA) as his representative.  

In September 2006, the Veteran submitted a duplicative copy 
of the April 2005 Statement in Support of Claim.  In 
addition, he submitted a copy of a correspondence from the 
VVA to the Texas Veterans Commission (TVC), dated on April 
15, 2005.  In the correspondence, the VVA noted that it was 
forwarding the Veteran's April 2005 Statement in Support of 
Claim, in which he was initiating a claim for service 
connection for PTSD.  The correspondence was date stamped as 
having been received by the TVC on April 18, 2005.  

In November 2008, the RO received an Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22).  In the form, the Veteran revoked the appointment of 
the VVA as his representative, and appointed the TVC as his 
new representative.

In light of the above, the Board finds that the earliest date 
VA received a claim for VA disability compensation for PTSD 
was August 23, 2005.  [Emphasis added.]  The Board recognizes 
that in April 2005, the Veteran completed an informal claim 
for service connection for PTSD.  However, the RO did not 
receive this informal claim until January 27, 2006, after the 
Veteran filed his formal claim for service connection for 
PTSD in August 2005.  The Veteran initially gave the informal 
claim to the VVA, who forwarded it to the TVC on April 18, 
2005.  The fact remains, however, that the RO did not 
actually receive the April 2005 informal claim until January 
27, 2006.  In addition, the RO also did not receive the 
Veteran's application to designate the VVA as his 
representative until the same date they received the April 
2005 informal claim, which was January 27, 2006.  
Incidentally, the Veteran has revoked the appointment of the 
VVA as his representative and has appointed the TVC as his 
new representative.   

The effective date of the award of service connection based 
on an original claim is the date that the application upon 
which service connection was eventually awarded was filed.  
In the present case, this was August 23, 2005, the date the 
RO received the Veteran's formal claim for service connection 
for PTSD.  The informal claim completed by the Veteran in 
April 2005 was not actually received by the RO until January 
2006.  Thus, the Board finds no legal basis for awarding 
service connection for PTSD earlier than August 23, 2005.  38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.1(p), 3.400.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  To the extent that there is a factual 
dispute (i.e., date of receipt of the claim at issue), since 
the preponderance of the evidence is against the Veteran's 
claim for an effective date prior to August 23, 2005, for the 
grant of service connection for PTSD, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); see also, 
e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date earlier than August 23, 2005, for the grant 
of service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


